DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 09/23/2021, with respect to the rejection(s) of claim(s) 1-24 under Shimura have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okita.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 14, is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Okita et al (US 2012/0288101 A1).
Regarding claim 1, Okita et al disclose a directional microphone comprising a plurality of layers (Okita et al; Fig 2A; layer 10 a, 10b, 10c, 10d), each layer comprising a single sensing element or an array of sensing elements (Okita et al; Fig 1; layer 10 has sensing element), the single sensing element or the sensing elements of the array of sensing elements being oriented perpendicular to a respective direction of sensitivity (Okita et al; Fig 2A; Para [0030];oriented perpendicular to direction of sensitivity), wherein the plurality of layers are spaced from each other to allow free movement of the sensing elements (Okita et al; Fig 2A; Para [0030];), and wherein the plurality of layers are stacked in parallel with one another (Okita et al; Para [0030] Fig 2A; 10a and 10c are parallel).

Regarding claim 2, Okita et al disclose the microphone of claim 1, wherein the plurality of layers comprises: a first layer; and a second layer spaced from the first layer (Okita et al; Fig 2A; layer 10a and layer 10c), the first layer comprising sensing elements oriented in a first direction, and the second layer comprising sensing elements oriented in a second direction different than the first direction (Okita et al; Fig 2A; layer 10a and layer 10c oriented in different direction front rear).

Regarding claim 14, Okita et al disclose the microphone of claim 1, wherein the plurality of layers are separated such that the free movement of the sensing elements .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Miles et al (US 2020/0162821 A1).
Regarding claim 3, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a stainless steel fiber. However, in the same field of endeavor, Miles et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a stainless steel fiber (Miles et al; Para [0043][0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 4, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a thin sheet. However, in the same field of endeavor, Miles et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a thin sheet (Miles et al; Para [0043][0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 15, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the sensing elements in each array of sensing elements are connected in series. However, in the same field of endeavor, Miles et al disclose a microphone wherein the sensing elements in each array of sensing elements are connected in series (Miles et al; Para [0122]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 16, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the sensing elements in each array of sensing elements are connected in parallel. However, in the same field of endeavor, Miles et al disclose a .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Hall et al (US 2014/0247954 A1)
Regarding claim 5, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoresistive. However, in the same field of endeavor, Hall et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoresistive (Hall et al; Para [0086]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Hall as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to provide a plurality of sensing device options.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of West et al (US 2015/0215707 A1).
Regarding claim 6, Okita et al disclose the microphone of claim 1, but do not expressly disclose but do not expressly disclose wherein the single sensing element or .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Masaru (JPS5390919A).
Regarding claim 7, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is magnetoresistive. However, in the same field of endeavor, Masaru discloses a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements is magnetoresistive (Masaru; Para [0002]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Masaru as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to provide a plurality of sensing device options.

Regarding claim 8, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the .

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Hillenbrand (NPL, High sensitivity piezoelectric microphones based on stacked cellular polymer film).
Regarding claim 9, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein each layer of the plurality of layers are stacked such that the plurality of layers are collocated and such that signals from the plurality of layers are provided without time delays therebetween. However, in the same field of endeavor, Hillenbrand et al disclose a microphone wherein each layer of the plurality of layers are stacked such that the plurality of layers are collocated and such that signals from the plurality of layers are provided without time delays therebetween (Hillenbrand et al; Page col lines). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the stacking of layers taught by Hillenbrang to stack the fibers taught by Okita. The motivation to do so would have been to improve the sensitivity of the microphone device.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Rayala et al (US 2013/0343571 A1).
Regarding claim 10, Okita et al disclose the microphone of claim 1, but do not expressly disclose wherein an electrical output of each layer of the plurality of layers is processed to perform signal processing, the electrical outputs having no time delay therebetween. However, in the same field of endeavor, Ravala et al disclose a microphone wherein an electrical output of each layer of the plurality of layers is processed to perform signal processing, the electrical outputs having no time delay therebetween (Ravala et al; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Okita. The motivation to do so would have been to improve the directivity of the microphone array.

Regarding claim 11, Okita et al in view of Ravala et al disclose the microphone of claim 10, but do not expressly disclose wherein a respective weight is applied to the electrical output of each layer of the plurality of layers such that the signal processing algorithm comprises beamforming. However, in the same field of endeavor, Ravala et al disclose a microphone wherein a respective weight is applied to the electrical output of each layer of the plurality of layers such that the signal processing algorithm comprises beamforming (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the 

Regarding claim 12, Okita et al in view of Ravala disclose the microphone of claim 11, but do not expressly disclose wherein the respective weights are frequency independent. However, in the same field of endeavor, Ravala et al disclose a microphone wherein the respective weights are frequency independent (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Okita. The motivation to do so would have been to improve the directivity of the microphone array.

Regarding claim 13, Okita et al disclose the microphone of claim 11, but do not expressly disclose wherein beamforming comprises summing the electrical outputs with the respective weights applied thereto. However, in the same field of endeavor, Ravala et al disclose a microphone wherein beamforming comprises summing the electrical outputs with the respective weights applied thereto (Ravala et al; Para [0061)). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Okita. The motivation to do so would have been to improve the directivity of the microphone array.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Shimura et al (US 2012/0230498 A1).
Regarding claim 18, Roo discloses a switch comprising a directional microphone wherein the directional microphone is constructed to turn on the switch dependent on a direction of incoming sound (Roo; Para [0020]) but do not expressly according to claim 1. However, in the same field of endeavor, Okita et al disclose a microphone according to claim 1. It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone taught by Okita as microphone in the microphone device taught by Roo. The motivation to do so would have been to improve the directivity of the microphone device.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Okita et al (US 2012/0288101 A1).
Regarding claim 17, Shimura et al disclose a sensor system comprising: a frame (Shimura et al; Fig 1; frame 3); a printed circuit board supported in the frame (Shimura et al; Fig 1; PCB 6); a first magnet supported in the frame above the printed circuit board (Shimura et al; Para [0027]); a second magnet supported in the frame below the printed circuit board (Shimura et al; Para [0027]); and supported by the printed circuit board between the first and second magnets (Shimura et al; Para [0027]); but do not expressly disclose and a directional microphone according to claim 1. However, in the same field of endeavor, Okita et al disclose a microphone system comprising a directional microphone according to claim 1 (Okita et al; Fig 2A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Fukumoto et al (US 2007/0253570 A1).
Regarding claim 19, Okita et al disclose a directional microphone comprising: a plurality of sensing element layers (Okita et al; Fig 2A; layers 10a and 10c), the plurality of sensing element layers being stacked such that the respective planes are in parallel (Okita et al; Fig 2A; layers 10a and 10c are parallel); but do not expressly disclose each sensing element layer of the plurality of sensing element layers comprising an array of sensing elements oriented in a respective plane; wherein for each sensing element layer of the plurality of sensing element layers, each sensing element of the array of sensing elements is oriented perpendicular to a respective direction of sensitivity. However, in the same field of endeavor, Fukumoto et al disclose a directional microphone wherein each sensing element layer of the plurality of sensing element layers comprising an array of sensing elements oriented in a respective plane (Fukumoto et al; Fig 9A; sensing elements A1 and sensing elements A2 of layer 1a); wherein for each sensing element layer of the plurality of sensing element layers, each sensing element of the array of sensing elements is oriented perpendicular to a respective direction of sensitivity (Fukumoto et al; Fig 9A; sensing elements A1 and sensing elements A2 of layer 1a are oriented perpendicular to front). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the 

Regarding 21, Okita et al in view of Fukumoto et al disclose the directional microphone of claim 19, wherein the plurality of sensing element layers are spaced from one another to allow free movement of the sensing elements (Okita et al; Fig 2A; Para [0030]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Fukumoto et al (US 2007/0253570 A1) and further in view of Akino (US 2011/0261980 A1).
Regarding 20, Okita et al in view of Fukumoto et al disclose the directional microphone of claim 19, but do not expressly disclose further comprising: a first magnet; and a second magnet spaced from the first magnet; wherein the plurality of sensing element layers are disposed between the first and second magnets. However, in the same field of endeavor, Akino discloses a microphone further comprising: a first magnet; and a second magnet spaced from the first magnet; wherein the plurality of sensing element layers are disposed between the first and second magnets (Akino; Para [0006]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the magnet feature taught by Akino as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to improve the sensitivity of the microphone device.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (US 2012/0288101 A1) in view of Fukumoto et al (US 2007/0253570 A1) and further in view of Miles et al (US 2020/0162821 A1).
Regarding claim 22, Okita et al disclose the directional microphone of claim 19, but do not expressly disclose wherein each sensing element of each sensing element layer of the plurality of sensing element layer comprises a fiber. However, in the same field of endeavor, Miles et al disclose a microphone wherein each sensing element of each sensing element layer of the plurality of sensing element layer comprises a fiber (Miles et al; Para [0043][0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to improve the directivity of the microphone device.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Okita et al (US 2012/0288101 A1).
Regarding claim 23, Shimura et al disclose a directional microphone comprising: a first magnet (Shimura; Para [0028]); and a second magnet spaced from the first magnet (Shimura; Para [0028]); a plurality of sensing element layers disposed between the first and second magnets, each sensing element layer of the plurality of sensing element layers comprising a sensing element (Shimura et al; Fig 2; sensors 2a 2b oriented to sense R channel direction), wherein the sensing element of each sensing element layer of the plurality of sensing element layers is oriented perpendicular to a .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Okita et al (US 2012/0288101 A1) and further in view of in view of Fukumoto et al (US 2007/0253570 A1).
Regarding claim 24, Shimura et al disclose the directional microphone of claim 23, but do not expressly disclose wherein: the sensing element of each sensing element layer of the plurality of sensing element layers is one of an array of sensing elements in each sensing element layer; and the sensing elements in each array of sensing elements are oriented perpendicular to the respective direction of sensitivity. However, in the same field of endeavor, Fukumoto et al disclose a directional microphone wherein: the sensing element of each sensing element layer of the plurality of sensing element layers is one of an array of sensing elements in each sensing element layer (Fukumoto et al; Fig 9A; sensing elements A1 and sensing elements A2 of layer 1a); 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651